i          i       i                                                               i     i      i




                                MEMORANDUM OPINION

                                        No. 04-08-00671-CR

                                          Joseph MELLO,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002CR3122
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:      Marialyn Barnard, Justice

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 8, 2009

AFFIRMED

           Joseph Mello pled true to violating the conditions of his probation.     His guilt was

adjudicated, and he was sentenced to thirty-five years imprisonment. Mello’s court-appointed

attorney filed a brief containing a professional evaluation of the record in accordance with Anders

v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel

provided Mello with a copy of the brief and informed him of his right to review the record and file
                                                                                        04-08-00671-CR

his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Mello did not file

a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1. No substitute counsel

will be appointed. Should Mello wish to seek further review of this case by the Texas Court of

Criminal Appeals, Mello must either retain an attorney to file a petition for discretionary review or

Mello must file a pro se petition for discretionary review. Any petition for discretionary review must

be filed within thirty days from the date of either this opinion or the last timely motion for rehearing

that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary review must

be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals.

See TEX . R. APP . P. 68.3, 68.7. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4



                                                        Marialyn Barnard, Justice

DO NOT PUBLISH




                                                  -2-